Case 6:20-cv-00269-ADA Document 25-13 Filed 07/31/20 Page 1 of 2




                    EXHIBIT 12
7/14/2020                    Case 6:20-cv-00269-ADA Document Cases
                                                             25-13     Filed 07/31/20 Page 2 of 2
                                                                   Search

  Cases Search




  Cases Search                                                                                                 14 Results

   Judges: Lucy H. Koh Case Status: Active


    Case                                                                                    Case Filing Date

    Cellco Partnership d/b/a Verizon Wireless v. VoIP-Pal.com, Inc.                         May. 05, 2020
    5-20-cv-03092 (NDCA)

    AT&T Corp. et al v. VoIP-Pal.com, Inc.                                                  Apr. 30, 2020
    5-20-cv-02995 (NDCA)

    Proven Networks, LLC v. F5 Networks, Inc.                                               Apr. 13, 2020
    5-20-cv-02521 (NDCA)

    Apple Inc v. Voip-Pal.com, Inc.                                                         Apr. 10, 2020
    5-20-cv-02460 (NDCA)

    Twitter, Inc. v. Voip-Pal.com, Inc.                                                     Apr. 08, 2020
    5-20-cv-02397 (NDCA)

    Proven Networks, LLC v. Extreme Networks, Inc.                                          Mar. 24, 2020
    5-20-cv-02067 (NDCA)

    Cisco Systems, Inc. v. Capella Photonics, Inc.                                          Mar. 16, 2020
    3-20-cv-01858 (NDCA)

    Uniloc USA Inc et al v. LG Electronics USA Inc et al                                    Nov. 06, 2018
    5-18-cv-06738 (NDCA)

    Illumina, Inc. et al v. Ariosa Diagnostics, Inc. et al                                  May. 15, 2018
    3-18-cv-02847 (NDCA)

    Corephotonics, Ltd. v. Apple Inc.                                                       Apr. 30, 2018
    5-18-cv-02555 (NDCA)

    Uniloc USA, Inc. et al v. Apple Inc.                                                    Jan. 17, 2018
    5-18-cv-00357 (NDCA)

    PersonalWeb Technologies, LLC et al v. Atlassian, Inc.                                  Jan. 08, 2018
    5-18-cv-00154 (NDCA)

    PersonalWeb Technologies LLC et al v. Venmo, Inc.                                       Jan. 08, 2018
    5-18-cv-00177 (NDCA)

    Waymo LLC v. Uber Technologies, Inc. et al                                              Feb. 23, 2017
    3-17-cv-00939 (NDCA)




https://search.docketnavigator.com/patent/binder/0/0?print=true                                                        1/1
